          Case 1:19-cr-00486-ER Document 63 Filed 02/18/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    February 18, 2020



BY ECF

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Donald Blakstad, No. 19 Cr. 486 (ER)

Dear Judge Ramos:

    On January 23, 2020, the Court granted the defendant’s request to adjourn the next pretrial
conference from January 24 until February 26, 2020 at 3:30 p.m. Defense counsel sought the
adjournment, with the consent of the Government, in order to accommodate lead defense
counsel’s schedule in a state court matter in California. In light of the adjournment, the
Government and defense counsel move to exclude time pursuant to the Speedy Trial Act, 18
U.S.C. § 3161(h)(7)(A), from January 24 through February 26, 2020. A proposed order is
enclosed for the Court’s consideration.


                                                    Respectfully submitted,

                                                    GEOFFREY BERMAN
                                                    United States Attorney


                                             By:    ____/s/__________________
                                                    Edward Imperatore/Jared Lenow
                                                    Assistant United States Attorneys
                                                    (212) 637-2327/1068

cc: Defense counsel (via ECF)
